UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 03-7280



ERIC   ALLEN     PILKINGTON,     a/k/a   Erick    A.
Pilkington,

                                                  Petitioner - Appellant,

          versus


ROBERT J. KUPEC, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-1588-JFM)


Submitted:     October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Allen Pilkington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Allen Pilkington, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).    An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both    that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322,         , 123 S. Ct. 1029, 1039-40 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                    We have

independently reviewed the record and conclude that Pilkington has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED


                                        2